Exhibit CONFIDENTIAL TREATMENT Supplemental Agreement No.61 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of September 30, 2008, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, Buyer has requested and Boeing has agreed to slide the Contract Delivery Month of certain four (4) Firm Aircraft as follows (2016 Firm Aircraft): Was New MSN June 2009 January 2016 36650 July 2009 February 2016 36904 July 2009 March 2016 36651 August 2009 April 2016 36653 and; WHEREAS, Notwithstanding the Letter agreement No. 6-1162-NIW-1947 which was fully executed on May 2, 2008, Boeing and Buyer have agreed to revise the incorporation point of Record Option Number 2525C882G60 entitled “Replacement of BFE B/E Aerospace Passenger ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A.
